Citation Nr: 1632474	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  13-30 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating for compensation purposes based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1980 to October 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In May 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  The hearing transcript is associated with the claims file. 

The issues of entitlement to service connection for an acquired psychiatric disorder, claimed as depression, as secondary to service connected disabilities, an increased evaluation for bilateral hearing loss, an increased evaluation for scar status post left hip surgery associated with left hip fracture and left hip strain, an increased evaluation for proximal left tibia and fibula fractures, and an increased evaluation for hammer toes of the right foot, status post osteotomy of the 3rd and 4th metatarsals, have been raised by the record in a June 2016 application for benefits, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

In May 2016 testimony, prior to the promulgation of a decision in the appeal, the Veteran's authorized representative requested, in conjunction with the Veteran, withdrawal of the appeal for entitlement to a TDIU.



CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to a TDIU have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, given the Veteran's withdrawal of his appeal seeking a TDIU rating, discussion of the VCAA's impact on this issue is not necessary, as any notice or duty to assist omissions, if any exist, are harmless.  Additionally, with respect additional evidence developed by VA, such as VA treatment records associated with the record in July 2016, which the Veteran did not waive AOJ review thereof, and which were received after the most recent adjudication of the claim, in an October 2013 supplemental statement of the case, such does not warrant a remand for AOJ consideration of such in light of the withdrawal of the claim.  38 U.S.C.A. § 7105(e) (West 2014); see VA Fast Letter 14-02 (May 2, 2014).

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 C.F.R. § 20.202 (2015).  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2015). 

During the May 2016 Board hearing, the Veteran's representative, in conjunction with the Veteran, withdrew the appeal as to the issue of entitlement a TDIU. As a result, there remain no allegations of error of fact or law for appellate consideration with regard to this issue.  Accordingly, it is therefore dismissed.


ORDER

The appeal for entitlement to a TDIU is dismissed.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


